RESOLUCIÓN
En 1976 aprobamos el uso del Libro de Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, el cual no ha sido objeto de cambios, salvo por esfuerzos realizados en 1980 para atemperarlo a las Reglas de Evidencia de 1979.
Décadas de enmiendas al Código Penal, a las Reglas de Procedimiento Criminal y a las Reglas de Evidencia, así como la proliferación de leyes penales especiales, sumadas al desarrollo jurisprudencial de esos preceptos, tornan en indispensable una revisión del Manual de Instrucciones al Jurado, de modo que pueda recobrar su vigencia y preser-var su característica presunción de corrección.
Para la consecución de este objetivo, se designa el Co-mité para la Revisión del Manual de Instrucciones al Ju-rado, adscrito al Secretariado de la Conferencia Judicial, el cual estará integrado por las siguientes personas:
Hon. Carlos Rivera Martínez, presidente
Ledo. Harry Anduze Montaño
Prof. Ernesto L. Chiesa Aponte
Hon. Wanda Cruz Ayala
Hon. Fernando Gierbolini Borelli
Hon. Pedro G. Goyco Amador
Leda. María de Lourdes Guzmán Rivera
Ledo. Arturo Negrón García
Ledo. Francisco A. Rebollo Casalduc
Ledo. Federico Rentas Rodríguez
Prof. Olga E. Resumil
Leda. Ygrí Rivera de Martínez
Se designa, además, como consultor y asesor legal del Comité, al Ledo. Julio De La Rosa Rivé, quien ha llevado a cabo los estudios preparatorios para esta revisión.

*162
Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo